 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   MICHAEL HERNANDEZ GONZALEZ,                        Case No.: 1:19-cv-01447-JLT (PC)

12                       Plaintiff,                     ORDER TO SUBMIT APPLICATION
                                                        TO PROCEED IN FORMA PAUPERIS
13          v.                                          OR PAY FILING FEE WITHIN 45 DAYS

14   R. PEREZ, et al.,
15                       Defendant.
16

17          Plaintiff Michael Hernandez Gonzalez has not paid the $400.00 filing fee or applied to

18   proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Accordingly, the Court ORDERS:

19          Within 45 days of the date of service of this order, Plaintiff shall submit the attached

20   application to proceed in forma pauperis, completed and signed, or, in the alternative, pay the

21   $400.00 filing fee for this action. No requests for extension will be granted without a showing

22   of good cause. Failure to comply with this order will result in dismissal of this action.

23
     IT IS SO ORDERED.
24

25
        Dated:     October 18, 2019                            /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
